--------------------------------------------------------------------------------

Exhibit 10.1
 
VOTING AGREEMENT


Each of the undersigned directors of TCSB Bancorp, Inc. (“Company”) hereby
agrees in his or her individual capacity as a shareholder to vote his or her
shares of Company Common Stock that are registered in his or her personal name
(and agrees to use his or her reasonable efforts to cause all additional shares
of Company Common Stock owned jointly by him or her with any other person or by
his or her spouse or over which he or she has voting influence or control to be
voted) in favor of approval of the Agreement and Plan of Merger by and between
Independent Bank Corporation (“Purchaser”) and Company, dated December 4, 2017
(the “Plan of Merger”).  In addition, each of the undersigned directors hereby
agrees not to make any transfers of shares of Company Common Stock with the
purpose of avoiding his or her agreements set forth in the preceding sentence
and agrees to cause any transferee of such shares to abide by the terms of this
Voting Agreement.  Each of the undersigned is entering into this Voting
Agreement solely in his or her capacity as an individual shareholder and,
notwithstanding anything to the contrary in this Voting Agreement, nothing in
this Voting Agreement is intended or shall be construed to require any of the
undersigned, (i) in his or her capacity as a director of Company or (ii) in his
or her capacity as a trustee, personal representative or other fiduciary
capacity, to act or fail to act in accordance with his or her duties in such
director or fiduciary capacity.  This Voting Agreement is an individual
agreement of each undersigned director with Purchaser and is not an agreement
among the undersigned directors.  Furthermore, none of the undersigned makes any
agreement or understanding herein in his or her capacity as a director of
Company.  Notwithstanding any contrary provision herein, this Voting Agreement
shall be effective from the date hereof and shall terminate and be of no further
force and effect upon the earliest of (a) approval of the Plan of Merger by the
shareholders of the Company; (b) the termination of the Plan of Merger in
accordance with its terms; (c) upon a Company Adverse Recommendation Change (as
defined in the Plan of Merger); or (d) the two year anniversary of the date of
the Plan of Merger.  This Voting Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same instrument.
 
Dated this 4th of December, 2017.
                                         

 
 

--------------------------------------------------------------------------------